DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on September 23, 2022 is acknowledged.  Claims 17-20 have been withdrawn.  Action on the merits is as follows:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “where each of the LED electrode pads comprise a stacked structure of a first layer and a second layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being obvious over Kim et al. (US 2020/0312822 A1 now US 11,063,026 B2) in view of Wu et al. (Wu) (US 2018/0277591 A1).
The applied reference has a common assignee and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
	In regard to claim 1, Kim (Fig. 2 and associated text) discloses a display module (Fig. 2) comprising: a glass substrate (item 100, paragraph 54); a thin film transistor (TFT) layer (item 100, paragraph 53) provided on a surface of the glass substrate (item 100, paragraph 1254), the TFT layer (item 100, paragraph 53) comprising a plurality of TFT electrode pads (items 111a, 111b, 112a, 112b); a plurality of light emitting diodes (LEDs) (items 121, 122) provided on the TFT layer (item 100, paragraph 53), each of the plurality of LEDs (items 121, 122) comprising LED electrode pads (items 121a, 121b, 122a, 122b) that are electrically connected to respective TFT electrode pads (items 111a, 111b, 112a, 112b) among the plurality of TFT electrode pads (items 111a, 111b, 112a, 112b); and a light shielding member (item 133) provided on the TFT layer (item 100, paragraph 53) and between the plurality of LEDs (items 121, 122).
	It would have been obvious to one having ordinary skill in the art at the time of the invention to have a glass substrate and a tft layer, since it has been held that constructing a formerly integral structure into various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179).
	Kim does not specifically disclose wherein a height of the light shielding member with respect to the TFT layer is lower than a height of the plurality of LEDs with respect to the TFT layer.
	Wu (Fig. 2, and associated text) discloses wherein a height of the light shielding member (item 20) with respect to the TFT layer (item 210) is lower than a height of the plurality of LEDs (items 100B, 100G, 100R) with respect to the TFT layer (item 210).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kim with the teachings of Wu for the purpose of directing the light emitted.
In regards to claims 2-16, Kim as modified by Wu discloses the Applicant’s claimed invention.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20190126260 also WO 2021080028 which has been used for more accurate translation but not listed as prior art) in view of Li (CN 204087149 U).
	In regards to claim 1, Kim (Figs. 5a, 5b, 6 and associated text and items) discloses a display module comprising: a glass substrate (item 110); a thin film transistor (TFT) layer (portion of item where transistors reside in 110, plus 120 plus 160) provided in the glass substrate (item 110), the TFT layer (portion of item where transistors reside in 110, plus 120 plus 160) comprising a plurality of TFT electrode pads (items 140, 170); a plurality of light emitting diodes (LEDs) (item 150) provided on the TFT layer (portion of item where transistors reside in 110, plus 120 plus 160), each of the plurality of LEDs (item 150) comprising LED electrode pads (items 152, 156) that are electrically connected to respective TFT electrode pads (items 140, 170) among the plurality of TFT electrode pads (items 140, 170) but does not specifically disclose a light shielding member provided on the TFT layer and between the plurality of LEDs, wherein a height of the light shielding member with respect to the TFT layer is lower than a height of the plurality of LEDs with respect to the TFT layer.
	Kim (Fig. 3b, 15 and associated text) discloses a light shielding member (items 1515, 190, which can be reflective) provided on the TFT layer (portion where transistor resides in item 1510) and between the plurality of LEDs (item 1550), wherein a height of the light shielding member (items 1515, 190, which can be reflective) with respect to the TFT layer (portion of item where transistors reside in 1510) is lower than a height of the plurality of LEDs (item 1550) with respect to the TFT layer (portion where transistor resides in item 1510).
	It would have been obvious to one of ordinary skill in the art to combine the embodiments of Kim for the purpose controlling the light emitted.
	Kim does not specifically disclose a glass substrate, a thin film transistor (TFT) layer on the glass substrate.
	Li (Fig. 7 and associated text) discloses a glass substrate (item 220), a thin film transistor (TFT) layer on the glass substrate (item 290).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kim with the teachings of Li for the purpose of driving the light emitting diodes, since it has been held that constructing a formerly integral structure into various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179).
	In regards to claim 2, Kim (Figs. 3b, 5a, 5b, 6, 15 and associated text and items) discloses wherein the light shielding member (items 1515, 190) has a plurality of openings for individually isolating the plurality of LEDs, (items 150, 1550) and wherein the LED electrode pads (items 152, 156) and the plurality of TFT electrode pads (items 140, 170) are electrically and physically connected to each other by an adhesive (item 130) applied to the plurality of openings.
	In regards to claim 3, Kim (Figs. 3b, 5a, 5b, 6, 15 and associated text and items) discloses wherein the height of the light shielding member (items 1515, 190) with respect to the TFT layer (portion of item where transistors reside in 1510) is higher than a height of the TFT electrode pads (items 140, 170) with respect to the TFT layer (portion of item where transistors reside in 1510).
	In regards to claim 4, Kim (Figs. 3b, 5a, 5b, 6, 15 and associated text and items) discloses wherein a size of each of the plurality of openings is larger than a size of each of the plurality of LEDs (items 1550, 150).
	In regards to claim 5, Kim as modified by Li does not specifically disclose wherein the light shielding member has a mesh structure.
	It would have been obvious to modify the invention to include a light shielding member having a mesh structure, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 6, Kim (Figs. 3b, 5a, 5b, 6, 15 and associated text and items) discloses wherein the light shielding member (item 190, 1515) comprises: a photosensitive resin composition comprising a binder resin, a photopolymerization initiator, a black pigment, and a solvent; or a resin composition including a black pigment.
	In regards to claim 7, Kim (Figs. 3b, 5a, 5b, 6, 15 and associated text and items) discloses wherein the adhesive (item 130) comprises flux particles, and wherein the flux particles comprises one or more of: an inorganic flux containing zinc chloride and zinc chloride-ammonia chloride; an organic flux containing glutamic acid hydrochloride urea and ethylene diamine stearic acid hydrochloride; a rosin-based flux containing inactive/active rosin; or a water-soluble flux containing salt, acid, and amine.
	In regards to claim 8, Kim (Figs. 3b, 5a, 5b, 6, 15 and associated text and items) discloses wherein the adhesive (item 130) comprises anisotropic conductive paste or an anisotropic conductive film.
	In regards to claim 9, Kim (Figs. 3b, 5a, 5b, 6, 15 and associated text and items) discloses wherein the adhesive (item 190) comprises a non-conductive paste or a non-conductive film.
	In regards to claim 10, Kim as modified by Li does not specifically discloses wherein each of the LED electrode pads comprises a stacked structure of a first layer and a second layer, wherein the first layer comprises one of Au, Cu, Ni, or Al, and wherein the second layer comprises one of Au, Ni, Ti, Cr, Pd, TiN, Ta, TiW, TaN, AlSiTiN, NiTi, TiBN, ZrBN, TiAlN, or TiB2.
	Examiner notes that is well known in the art and obvious that layers can be of single layer/material/film or multi-layered configuration of different materials.  It would have been obvious to modify the invention to include LED electrode pads where the first layer comprises one of Au, Cu, Ni, or Al, and wherein the second layer comprises one of Au, Ni, Ti, Cr, Pd, TiN, Ta, TiW, TaN, AlSiTiN, NiTi, TiBN, ZrBN, TiAlN, or TiB2, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).   
	In regards to claim 11, Kim as modified by Li does not specifically discloses wherein the TFT electrode pads comprise one of Au, Cu, Ag, Ni, Ni/Au, Au/Ni, Ni/Cu, or Cu/Ni.
	It would have been obvious to modify the invention to include TFT electrode pads comprising one of Au, Cu, Ag, Ni, Ni/Au, Au/Ni, Ni/Cu, or Cu/Ni, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).   
	In regards to claim 12, Kim (Figs. 3b, 5a, 5b, 6, 15 and associated text and items) discloses wherein the adhesive is melted together with the (second) layer of the LED electrode pads and the TFT electrode pads to form a metal compound.  Examiner notes that these are product-by-process limitations.
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).
	In regards to claim 13, Kim as modified by Li does not specifically discloses wherein the adhesive consists essentially of Sn or In.
	In regards to claim 14, Kim as modified by Li does not specifically discloses wherein the adhesive comprises two or more of Sn, Ag, In, Cu, Ni, Au, Cu, Bi, Al, Zn, or Ga.
	It would have been obvious to modify the invention to include AN adhesive consisting essentially of Sn or In or comprise two or more of Sn, Ag, In, Cu, Ni, Au, Cu, Bi, Al, Zn, or Ga, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).   
	In regards to claim 15, Kim (Figs. 3b, 5a, 5b, 6, 15 and associated text and items)  as modified by Li (Fig. 7 and associated text) [See rejections above] discloses a display module comprising: a glass substrate; a thin film transistor (TFT) layer provided on a surface of the glass substrate, the TFT layer comprising a plurality of TFT electrode pads; a plurality of light emitting diodes (LEDs) provided on the TFT layer, each of the plurality of LEDs comprising LED electrode pads that are electrically connected to respective electrode pads among the plurality of TFT electrode pads; a light shielding member provided on the TFT layer as a mesh structure having a plurality of openings, the light shielding member having a height with respect to the TFT layer that is lower than a height of the plurality of LEDs with respect to the TFT layer; and an adhesive provided in the plurality of openings and electrically and physically connecting the LED electrode pads and the plurality of TFT electrode pads to each other.
	In regards to claim 16, Kim (Figs. 3b, 5a, 5b, 6, 15 and associated text and items) discloses wherein the adhesive (item 130) comprises one of anisotropic conductive paste, anisotropic conductive film, non-conductive paste, or non-conductive film.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        November 9, 2022